DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
1.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15 and 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FANG (English Translated Chinese Patent Publication No.: 101109550 A), hereinafter referred to as FANG ‘550.

Regarding claim 1,  FANG ‘550 disclose an air conditioning system, comprising: a housing (11), comprising an indoor air supply port (B) (as shown in Fig. 1: Page 3: Description, ¶3, line 4}; a first heat exchanger (7), disposed in the housing, comprising a first air outlet communicated with the indoor air supply port and a first air inlet {as shown in Fig. 1: Page 3: Description, ¶4, line 2}; a first air supply mechanism (6), disposed in the housing, a second air outlet (6x) of the first air supply mechanism being provided correspondingly to the first air inlet {as shown in annotated Fig. 1}; and a plurality of replaceable assemblies (2-8), each of the plurality of replaceable assemblies can be assembled in the housing, the housing being selectively cooperated with one or more of the plurality of replaceable assemblies {as shown in Fig. 1: wherein items 2-8 constitute a plurality of replaceable assemblies}.  

Regarding claim 15, FANG ‘550 disclose the air conditioning system according to claim 1, wherein the housing further comprises a second cavity (SC) spaced apart from a first cavity (FC) of the housing, and a second heat exchanger (2) and a compressor (8) are disposed in the second cavity {as shown in annotated Fig. 1}.  

Regarding claim 16, FANG ‘550 disclose the air conditioning system according to claim 1, further comprising a condensing fan assembly (1), the condensing fan assembly being slidably disposed with respect to the housing {as shown in Fig. 1: Page 3: Description, ¶1, line 5}.
 
Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘550, in view of Zinger et al. (U.S. PG Pub No.: 2015/0219386 A1), hereinafter referred to as Zinger et al. ‘386.

Regarding claim 13, FANG ‘550 disclose the air conditioning system according to claim 1, EXCEPT for further comprising an electric heating assembly disposed on the housing, the electric heating assembly being disposed in a drawable manner with respect to the housing.
Zinger et al. ‘386 teach: the concept of an electric heating assembly (228) disposed on the housing (210), the electric heating assembly being disposed in a drawable manner with respect to the housing {as shown in Figs. 1-4: ¶¶ [0022] and [0030]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify FANG ‘550 in view of Zinger et al. ‘386 to include the use of an electric heating assembly disposed on the housing, the electric heating assembly being disposed in a drawable manner with respect to the housing, in order to facilitate defrosting of the evaporator unit.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the FANG ‘550 in view of Zinger et al. ‘386 to obtain the invention as specified in claim 13.

Regarding claim 14, the combination of FANG ‘550 and Zinger et al. ‘386 disclose and teach the air conditioning system according to claim 13, FANG ‘550 as modified by Zinger et al. ‘386 further disclose wherein track structures (236) are disposed on side walls (212) of the housing, and two ends of the electric heating assembly are provided with slide grooves (240) cooperated with the track structures {as shown in Figs 2: ¶¶ [0023], [0028-0030]}.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FANG ‘550, in view of Wang (English Translated Chinese Publication No.: 204902041 U), hereinafter referred to as Wang ‘041.

Regarding claim 17, FANG ‘550 disclose the air conditioning system according to claim 1, EXCEPT for the limitations further comprising a frequency converter assembly, the frequency converter assembly being slidably disposed with respect to the housing.  
Broglia ‘241 teaches: the concept of a frequency converter assembly (6), the frequency converter assembly capable of being slidably disposed with respect to the housing {as shown in Fig. 1: ¶ [0033]}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify FANG ‘550 in view of Wang ‘041 to include the use of a frequency converter assembly, the frequency converter assembly capable of being slidably disposed with respect to the housing, in order to facilitate regulation of the supply of the electric  motor of compressor and to modify the speed of the compressor {Wang ‘041 ¶ [0033]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the FANG ‘550 in view of Wang ‘041 to obtain the invention as specified in claim 17.

Allowable Subject Matter
3.          Claims 2-12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
4.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20160128241-A1 to Broglia; Thomas.
US-20140099086-A1 to Mercer; Kevin
US-20090133851-A1 to Caldwell; Bradley D.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 8:00 AM to 4:00 PM Monday thru Friday; 8:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
08/11/2022